--------------------------------------------------------------------------------


2006 RESTRICTED SHARES UNITS AGREEMENT
 
This AGREEMENT (the "Agreement") is made as of February 28, 2006 (the "Date of
Grant") by and between GEORGIA GULF CORPORATION, a Delaware corporation
(together with any Subsidiaries, as applicable, the "Company"), and
_______________ (the "Grantee").
 
1.
Grant of Shares. Subject to and upon the terms, conditions, and restrictions set
forth in this Agreement and in the Company's Amended and Restated 2002 Equity
and Performance Incentive Plan, as amended (the "Plan"), the Company hereby
grants to the Grantee, as of the Date of Grant, ____________Restricted Share
Units. Each Restricted Share Unit shall represent the right to receive one share
of Common Stock. The Restricted Share Units granted hereunder are, and shall be
for all purposes of the Plan, Deferred Shares.

 
2.
Restrictions on Transfer of Restricted Share Units. The Restricted Share Units
may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Grantee, except to the Company, until they have
become nonforfeitable in accordance with this Agreement. Any purported transfer,
encumbrance or other disposition of the Restricted Share Units that is in
violation of this Section 2 shall be null and void, and the other party to any
such purported transaction shall not obtain any rights to or interest in the
Restricted Share Units.

 
3.
Vesting of Restricted Share Units.

 

 
(a)
On each of the first three (3) anniversaries of the Date of Grant, a number of
Restricted Share Units equal to thirty-three and one-third percent (33⅓%)
multiplied by the number of Restricted Share Units specified in Section 1 of
this Agreement shall become nonforfeitable on a cumulative basis until all of
the Restricted Share Units have become nonforfeitable.

 

 
(b)
Notwithstanding the provisions of Section 3(a), but subject to earlier
forfeiture as described below, all of the Restricted Share Units shall
immediately become nonforfeitable in the event of a Change in Control.

 
4.
Forfeiture of Restricted Share Units. Except as the Board may determine on a
case-by-case basis, at such time as the Grantee ceases to be continuously
employed by the Company, any Restricted Share Units that have not theretofore
become nonforfeitable shall be forfeited. Notwithstanding the foregoing, a
Grantee shall be treated as being in the continuous employ of the Company for
purposes hereof and vesting of Restricted Share Units shall continue as provided
for in accordance with Section 3 if and only for so long as all of the following
conditions are met: (i) Grantee’s employment was terminated other than by the
Company for cause; (ii) at the time such employment was terminated, the Grantee
had attained the age of 55; (iii) at the time such employment was terminated the
Grantee’s age, when added to the number of years of continuous employment of
such Grantee by the Company, equaled or exceeded seventy (70); and (iv) the
Grantee does not engage in any Detrimental Activity (together, a “Qualifying
Retirement”).


--------------------------------------------------------------------------------


 
For purposes of this provision, "cause" shall mean the Grantee shall have
committed prior to termination of employment any of the following acts: (i) an
intentional act of fraud, embezzlement, theft, or any other material violation
of law in connection with the Grantee's duties or in the course of the Grantee's
employment; (ii) intentional wrongful damage to material assets of the Company;
(iii) intentional wrongful disclosure of material confidential information of
the Company; (iv) intentional wrongful engagement in any competitive activity
that would constitute a material breach of the duty of loyalty; or (v)
intentional breach of any stated material employment policy of the Company. Any
determination of whether the Grantee's employment was terminated for cause shall
be made by the Board, whose determination shall be binding and conclusive.

 
5.
Payment of Restricted Share Units. At such time as the Restricted Share Units
shall become nonforfeitable as specified in this Agreement, shares of Common
Stock underlying such Restricted Share Units shall be transferred to the
Grantee, except as otherwise provided in Section 7.

 
6.
Dividend, Voting and Other Rights. The Grantee shall have no rights of ownership
in the Restricted Share Units and shall have no right to vote them until the
date on which the shares of Common Stock are transferred to the Grantee pursuant
to Section 5 above and a stock certificate representing such shares of Common
Stock is issued to the Grantee. From and after the Date of Grant and until the
earlier of (a) the time when the Grantee receives the shares of Common Stock
underlying the Restricted Share Units in accordance with Section 5 hereof or (b)
the time when the Grantee's right to receive the Restricted Share Units is
forfeited in accordance with Section 4 hereof, the Company shall pay to the
Grantee, whenever a normal cash dividend is paid on shares of Common Stock, an
amount of cash equal to the product of the per-share amount of the dividend paid
times the number of such Restricted Share Units.

 
7.
Retention of Restricted Share Units by the Company. The shares of Common Stock
underlying the Restricted Share Units shall be released to the Grantee by the
Company’s transfer agent (currently EquiServe) at the direction of the Company.
At such time as the Restricted Share Units become nonforfeitable as specified in
this Agreement, the Company shall direct the transfer agent to forward all such
nonforfeitable shares of Common Stock to the Grantee except in the event that
the Grantee has notified the Company of his or her election to satisfy any tax
obligations by surrender of a portion of such shares, the transfer agent will be
directed to forward the remaining balance of shares after the amount necessary
for such taxes has been deducted.

 
8.
Rights of Company Upon Occurrence of Detrimental Activity. Upon a finding by the
Board that a Grantee who has met the conditions for a Qualifying Retirement has
engaged in any Detrimental Activity during the period of time beginning when
such conditions are first met and ending when all rights under this Agreement
terminate, and forthwith upon notice of such finding, the Grantee shall forfeit
any Restricted Share Units with respect to which the forfeiture provisions
hereunder have not lapsed, and the Grantee hereby expressly agrees that the
Company may exercise any and all other rights available to it under the Plan.

 
2

--------------------------------------------------------------------------------


 
9.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Restricted Share Units or shares of Common Stock or other
securities pursuant to this Agreement if the issuance thereof would, in the
reasonable opinion of the Company, result in a violation of any such law.

 
10.
Relation to Other Benefits. Any economic or other benefit to the Grantee under
this Agreement shall not be taken into account in determining any benefits to
which the Grantee may be entitled.

 
11.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee's consent.

 
12.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

 
13.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistent provisions between this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan. The Board, acting pursuant
to the Plan shall, except as expressly provided otherwise herein, have the right
to determine any questions which arise in connection with this grant.

 
14.
Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee, and the successors and assigns of
the Company.

 
15.
Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the principles of conflict of laws thereof.

 
16.
Notices. Any notice to the Company provided for herein shall be in writing to
the Company, marked Attention: Vice President-General Counsel and Secretary, and
any notice to the Grantee shall be addressed to said Grantee at his or her
address currently on file with the Company. Except as otherwise provided herein,
any written notice shall be deemed to be duly given if and when delivered
personally or deposited in the United States mail, first class registered mail,
postage and fees prepaid, and addressed as aforesaid. Any party may change the
address to which notices are to be given hereunder by written notice to the
other party as herein specified (provided that for this purpose any mailed
notice shall be deemed given on the third business day following deposit of the
same in the United States mail).

 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.
 

 
GEORGIA GULF CORPORATION
       
By:
     
Joel I. Beerman
   
Vice President, General Counsel & Secretary





GRANTEE:


Name:
   

 
 
4

--------------------------------------------------------------------------------